DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2021/0378030 A1 to Wu et al. (hereinafter “Wu”) discloses a terminal device receives, from a network device, information about a PRACH resource set and information about one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. If a first PUSCH resource associated with a valid first PRACH resource in the PRACH resource set is valid, the terminal device sends a first preamble sequence to the network device on the first PRACH resource, and sends uplink data to the network device on the first PUSCH resource. The network device receives the first preamble sequence from the terminal device on the first PRACH resource, and receives the uplink data from the terminal device on the first PUSCH resource. The first preamble sequence is a preamble sequence in a preamble sequence set associated with the first PUSCH resource.
US 2020/0267774 A1 to Vos et al. (hereinafter “Vos”) discloses a two-step RACH procedure. Channel conditions can be estimated based on a UE PRACH transmission rather than a subsequent PUSCH transmission in a first part of the two-step RACH. A variable length gap can be provided between a PRACH preamble transmission and a PUSCH transmission.
Wu and Vos do not explicitly disclose A method of wireless communication at a user equipment (UE), comprising: receiving, from a scheduling entity, random access channel (RACH) information for a RACH procedure, the RACH information indicating a plurality of resource pairs available for the RACH procedure, each of the plurality of resource pairs comprising a physical random access channel (PRACH) resource and a physical uplink shared channel (PUSCH) resource; selecting a first resource pair of the plurality of resource pairs that satisfies a predetermined PRACH-to-PUSCH time gap; and transmitting, to the scheduling entity, a first RACH message in the RACH procedure using the selected first resource pair, the first RACH message comprising at least a PRACH transmission, wherein the plurality of resource pairs further comprise a second resource pair and a third resource pair, wherein: a first time gap between a first PRACH resource and a first PUSCH resource of the first resource pair is different from a second time gap between a second PRACH resource and a second PUSCH resource of the second resource pair; and a third time gap between a third PRACH resource and a third PUSCH resource of the third resource pair is different from the first time gap and the second time gap, and wherein the first PRACH resource, the second PRACH resource, and the third PRACH resource correspond to at least one same time domain symbol, and the first PUSCH resource, the second PUSCH resource, and the third PUSCH resource respectively correspond to different time domain symbols.
Wu and Vos do not explicitly disclose a method of wireless communication at a scheduling entity, comprising: transmitting, to a user equipment (UE), random access channel (RACH) information for a RACH procedure, the RACH information comprising: resource information on a plurality of resources available for a physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) used in the RACH procedure; and UE permission information for configuring the UE to transmit a first RACH message comprising a PRACH transmission in the RACH procedure without a PUSCH transmission; and receiving, from the UE, the first RACH message in the RACH procedure
Accordingly claims 1, 4-9, and 12-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 4-9, and 12-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476